Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK 73154 FOR IMMEDIATE RELEASE MAY 21, 2009 CONTACT: JIM GIPSON DIRECTOR – MEDIA RELATIONS CHESAPEAKE ENERGY (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CELEBRATES ITS 20TH ANNIVERSARY Employees Commemorate by Volunteering 20,000 Hours of Community Service and Company Pledges $5 Million to Build Finish Line Tower on the Oklahoma River Adjacent to the Chesapeake Boathouse OKLAHOMA CITY, OKLAHOMA, MAY 21, 2009 – Chesapeake Energy Corporation (NYSE:CHK) is commemorating its 20th anniversary this week, celebrating its rise from a start-up company with $50,000 of capital, no proved reserves or natural gas production and fewer than 10 employees to become the nation’s largest independent producer of clean-burning U.S. natural gas. Aubrey K.
